Exhibit 10.1

 

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Non-Competition and Non-Solicitation Agreement
(“Agreement”) is made and entered into by and between WildHorse Resource
Development Corporation, a Delaware corporation (the “Company”), and Jay C.
Graham (“Executive”) and is effective as of January 25, 2019 (the “Effective
Date”).

 

WHEREAS, Executive is a key executive of the Company, and the Company wishes to
provide Executive with Confidential Information (as defined below) in the course
of his future employment;

 

WHEREAS, in order to protect the Company’s confidential information and
legitimate business interests, and as a material inducement for the Company to
continue to employ Executive in a capacity in which he will receive, and have
access to, Confidential Information, Executive has agreed to enter into this
Agreement;

 

WHEREAS, Executive acknowledges and agrees that Executive is entering into this
Agreement freely and of Executive’s own volition following consultation with
counsel of Executive’s choice.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, and other good and valuable consideration, the
Company and Executive agree as follows:

 

1.             Confidentiality and Non-Disclosure.

 

(a)           The Company agrees to provide Executive, following the Effective
Date, with Confidential Information, including Confidential Information to which
he did not have access prior to the Effective Date.  For purposes of this
Agreement, “Confidential Information” means all confidential, proprietary or
non-public information, trade secrets, processes, methods, designs, ideas,
concepts, business plans, strategies, development opportunities, improvements,
product developments, discoveries and inventions, whether patentable or not, of
the Company or any of its subsidiaries (collectively, Company and its
subsidiaries are referred to as the “Company Group”) that relates to any member
of the Company Group’s businesses, products, or strategies (including all such
information relating to corporate opportunities, research, financial and sales
data, pricing terms, geological data, well results, testing results, schedules,
analyses, evaluations, opinions, interpretations, acquisition prospects,
business arrangements, the identity of customers or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, technologies, production, intellectual
property, marketing and merchandising processes and techniques, prospective
names and marks and any business plans, research or strategies), and all
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression. For the avoidance of doubt, Confidential Information includes all
information provided to Executive by any member of the Company Group at any time
with respect to any member of the Company Group’s anticipated or potential
development projects, acquisition plans, strategies and business opportunities.
Confidential Information does not include information which becomes generally
available to the public other than as a result of acts or omissions to act by
Executive or anyone acting in concert with Executive.

 

--------------------------------------------------------------------------------



 

(b)           Executive agrees that Executive will not, at any time following
the Effective Date, make any disclosure of Confidential Information, other than
in the proper performance of the Executive’s duties for any member of the
Company Group. Executive will not make any use of Confidential Information
outside the authorized scope of the Employee’s employment or engagement with a
member of the Company Group or without the prior written approval of the Board
of Directors of the Company.

 

(c)           Notwithstanding the foregoing (and notwithstanding the provisions
of Section 2 below), nothing in this Agreement (or in any other agreement
between Executive and a member of the Company Group) shall prohibit or restrict
Executive from lawfully (i) initiating communications directly with, cooperating
with, providing information to, causing information to be provided to, or
otherwise assisting in an investigation by, any governmental authority
(including the Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Executive from any such governmental authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any such
governmental authority relating to a possible violation of Law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable Law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, Executive shall not be held criminally or civilly liable under any
federal or state trade secret Law for the disclosure of a trade secret that:
(x) is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; (y) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law or (z) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nothing in this Agreement requires Executive to obtain prior
authorization from any member of the Company Group before engaging in any
conduct described in this paragraph, or to notify any member of the Company
Group that Executive has engaged in any such conduct.

 

2.             Non-Competition; Non-Solicitation.

 

(a)           In consideration of, and as a material inducement to, the Company
providing Executive with continued employment in which Executive receives, and
has access to, Confidential Information, Executive voluntarily agrees to the
covenants set forth in this Agreement. Executive agrees and acknowledges that
the limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects and not oppressive, will not cause Executive undue hardship, and are
necessary to prevent unfair competition and to protect Confidential Information
and the Company Group’s goodwill, value and substantial legitimate business
interests.

 

(b)           Executive agrees that, during the Prohibited Period (as defined
below), Executive shall not, without the prior written approval of the Board of
Directors of the Company, directly or indirectly, for Executive or on behalf of
or in conjunction with any other person or entity of any nature:

 

2

--------------------------------------------------------------------------------



 

(i)            engage or carry on, within the Market Area (as defined below), in
competition with any member of the Company Group in certain aspects of the
Business (as defined below), which prohibition shall prevent Executive from
directly or indirectly: (A) owning, becoming a director of, or loaning money to,
or selling or leasing equipment or real estate to, any person or entity engaged
in, or planning to engage in, the Business in the Market Area in competition, or
anticipated competition, with any member of the Company Group; or (B) becoming
an employee of any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group in any capacity in which Executive’s duties for or
on behalf of such person or entity are the same or similar as the duties that
Executive performed for any member of the Company Group prior to the Closing; it
being understood that Executive will not be prohibited from operating assets
that are owned by an unaffiliated third party, even if such assets are in the
Market Area;

 

(ii)           appropriate any Business Opportunity of, or relating to, any
member of the Company Group located in the Market Area; or

 

(iii)          solicit, canvass, approach, encourage, entice or induce any
Protected Customer or Supplier (as defined below): (A) to cease or lessen its
business with any member of the Company Group; or (B) to refuse or decline to
enter into business with, supply products or services to or purchase products or
services from, any member of the Company Group.

 

(c)           Executive acknowledges and agrees that the harm caused by
Executive’s breach, or potential breach, of his commitments in this Agreement
are incapable or difficult of estimation.  Because of the difficulty of
measuring economic losses to the Company Group as a result of a breach or
threatened breach of the covenants set forth in this Agreement, and because of
the immediate and irreparable damage that would be caused to the Company Group
for which it would have no other adequate remedy, each member of the Company
Group shall be entitled to enforce the foregoing covenants, in the event of a
breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. In addition, Executive
expressly acknowledges and agrees that, in the event he violates the terms of
this Agreement, he will immediately forfeit any rights he has to payments or
benefits pursuant to that certain WildHorse Resource Development Corporation
Executive Change in Control and Severance Benefit Plan (the “Severance Plan”),
and he shall be required to immediately return any and all payments or monetary
benefits received by him pursuant to the Severance Plan.  Executive acknowledges
and agrees that the remedy referenced in the previous sentence is a reasonable
forecast of just compensation for the Company Group in the event that Executive
breaches the terms of this Agreement.

 

(d)           Executive acknowledges and agrees that the covenants contained in
this Section 2 are the result of arm’s-length bargaining and are fair and
reasonable in light of (i) the nature and wide geographic scope of the Company
Group’s business, which is conducted throughout the Market Area;
(ii) Executive’s level of control over, and contact with, the Company Group’s
business and Executive’s association with the Company Group’s goodwill;
(iii) Executive’s knowledge of, and anticipated knowledge of, Confidential
Information.

 

3

--------------------------------------------------------------------------------



 

(e)           Notwithstanding the foregoing, Executive may own an aggregate of
not more than 5.0% of the outstanding stock of any class of any corporation
principally engaged in the Business (other than any member of the Company
Group), if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 2(b)(i), provided that
Executive does not have the power, directly or indirectly, to control or direct
the management or affairs of any such corporation and is not involved in the
management of such corporation.

 

(f)            For purposes of this Agreement, the following terms shall have
the following meanings:

 

(i)            “Business” shall mean the business and operations in the Market
Area that are the same or similar to those in which any member of the Company
Group engages, which business and operations include the acquisition,
exploitation, development and production of oil, natural gas and NGL resources.

 

(ii)           “Business Opportunity” shall mean any commercial, investment or
other business opportunity relating to the Business.

 

(iii)          “Market Area” shall mean the following counties in the State of
Texas: Burleson, Lee, and Washington.

 

(iv)          “Prohibited Period” shall mean the period beginning on the
Effective Date and ending on the date that is twelve (12) months following the
date that Executive is no longer employed by any member of the Company Group.

 

(v)           “Protected Customer or Supplier” shall mean any person, business,
company, firm or other entity that is, or was at any time in the twelve (12)
month period prior to the date that Executive ceased being employed by any
member of the Company Group, a customer or supplier of any member of any member
of the Company Group with respect to the Business.

 

3.             Severability.  The covenants in this Agreement, and each
provision and portion hereof, are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof).  Moreover, in the
event any court of competent jurisdiction shall determine that the scope, time
or territorial restrictions set forth are unreasonable, then it is the intention
of the parties that such restrictions be enforced to the fullest extent which
such arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

 

4.             Applicable Law; Submission to Jurisdiction.  This Agreement shall
in all respects be construed according to the laws of the State of Delaware
without regard to its conflict of laws principles that would result in the
application of the laws of another jurisdiction.  Executive and the Company
expressly acknowledge and agree that Delaware has a substantial relationship to
the parties and that there is a reasonable basis for the choice of Delaware law,
as Delaware law

 

4

--------------------------------------------------------------------------------



 

is well-known to the parties and well-developed with respect to the subject
matters of this Agreement.  The parties further acknowledge and agree that the
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty and predictability in the application of this Agreement and others
like it. With respect to any claim or dispute related to or arising under this
Agreement, the parties hereby consent to the jurisdiction, forum and venue of
the state and federal courts located in the state of Texas.  The parties
represent, acknowledge, and agree that such venue is convenient, has been
carefully reviewed by the parties, and affected how they determined the
contractual terms herein.  The parties expressly waive any argument that the
jurisdiction and venue selected herein is inconvenient or otherwise
inappropriate for the resolution of any claim or dispute relating to or arising
under this Agreement.

 

5.             Entire Agreement and Amendment.  This Agreement and the Severance
Plan contain the entire agreement of the parties with respect to the matters
covered herein and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof.  This Agreement may be amended only by a written
instrument executed by both parties hereto.

 

6.             Waiver of Breach.  Any waiver of this Agreement must be executed
by the party to be bound by such waiver.  No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party or any similar or dissimilar provision or condition at the same or
any subsequent time.  The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time while such breach continues.

 

7.             Assignment.  This Agreement is personal to Executive, and neither
this Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive.  The Company may assign this Agreement and
its rights hereunder to any successor (whether by merger, purchase or otherwise)
to all or substantially all of the equity, assets or businesses of the Company
or any of its affiliates.

 

8.             Counterparts.  This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

 

9.             Third-Party Beneficiaries.  Each member of the Company Group that
is not a signatory to this Agreement shall be a third-party beneficiary of
Executive’s obligations, covenants, and promises hereunder and shall be entitled
to enforce such obligations, covenants, and promises as if a party hereto.

 

10.          At-Will Employment.  Nothing in this Agreement alters the at-will
nature of Executive’s employment or engagement with the Company or any other
member of the Company Group, or obligates the Company (or any other member of
the Company Group) to employ or engage Executive for any particular period of
time.

 

5

--------------------------------------------------------------------------------



 

11.          Title and Headings; Construction.  Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof.  Unless the context requires
otherwise, all references herein to an agreement, instrument or other document
shall be deemed to refer to such agreement, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof.  The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement, and
not to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.  The word
“or” is not exclusive.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any party hereto, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by each of the parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

 

JAY C. GRAHAM

 

 

 

 

 

/s/ Jay C. Graham

 

Jay C. Graham

 

 

 

 

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 

 

 

 

 

By:

/s/ Kyle N. Roane

 

 

Name:

Kyle N. Roane

 

 

Title:

Executive Vice President

 

SIGNATURE PAGE TO

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

--------------------------------------------------------------------------------